Citation Nr: 1011669	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  05-14 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for snapping scapula, left shoulder (non-dominant), with 
degenerative changes. 

2. Entitlement to a rating in excess of 10 percent for 
meniscus tear, right knee, with post-traumatic arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1992 to July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The Veteran has 
since relocated and the St. Petersburg, Florida, RO is now 
handling the claims.  

The Veteran testified before the undersigned Veterans Law 
Judge in December 2008. 


FINDINGS OF FACT

1. The Veteran is right hand dominant. 

2. Throughout the appeal period, the Veteran's left shoulder 
disability has been manifested by subjective complaints of 
pain; he does not have nonunion with or without loose 
movement of the clavicle or scapula; he can move his left arm 
to above shoulder level.  

3. Throughout the rating period on appeal, the Veteran's 
right knee disability has been manifested by complaints of 
pain; objectively, he had flexion to no worse than 120 
degrees and extension to 0 degrees, with some pain but no 
decreased range of motion, fatigue, weakness, or 
incoordination and with no objective evidence of instability.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for snapping scapula, left shoulder (non-dominant), with 
degenerative changes have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.71a, Diagnostic Codes 5201, 5203 (2009).

2. The criteria for a compensable evaluation for meniscus 
tear, right knee, with post-traumatic arthritis have not been 
met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
5010, 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with preadjudication VCAA 
notification for his knee disability in a letter dated 
October 2003.  The notice included the type of evidence 
needed to substantiate the claims for increased evaluations.  
He was also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with her authorization VA would obtain private medical 
records on her behalf or she could submit the records.  The 
Veteran was informed of what evidence or information he was 
responsible for providing.  This letter provided the 
information required by Pelegrini.

With respect to the notification required by Dingess, service 
connection has been granted, and the first three Dingess 
elements are substantiated.  Further notice in this regard is 
not required.  Furthermore, the right knee disability was 
assigned a rating code and disability rating by the December 
1997 rating decision which initially granted service 
connection.  The Veteran was not provided with notification 
pertaining to the establishment of effective dates until 
2008, which was after the initial adjudication of the claim 
for an increased evaluation of the right knee.  The Veteran's 
claim has been readjudicated since the receipt of this notice 
by way of a January 2010 supplemental statement of the case.  
In any event, as the Board concludes below that the 
preponderance of the evidence is against the Veteran's claim 
for a higher rating, any questions as to the appropriate 
effective date to be assigned are rendered moot.  Despite the 
inadequate notice provided to the Veteran on this element, 
the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision. See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).

With respect to the claim for a higher initial evaluation for 
the left shoulder disability, the courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, the Board finds that the duty to notify 
the Veteran has been met.

The Board also finds that the duty to assist the Veteran has 
been completed.  Under 38 U.S.C.A. § 5103A, VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  In this 
regard, the Veteran has been afforded current VA examinations 
of his disabilities.  In addition, all identified records 
that are available have been obtained.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met.

Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial rating stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal. See generally, 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2009).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2009), pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determines whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination. Id.

I. Entitlement to an initial rating in excess of 10 percent 
for snapping scapula, left shoulder (non-dominant), with 
degenerative changes. 

At the outset, the Board notes that the Veteran's appeal 
stems from an initial grant of service connection for the 
disability at issue, as thus, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal. See generally, Fenderson, supra. 

The Veteran essentially contends that the symptomatology 
associated with his service-connected left shoulder 
disability presents a greater degree of impairment than the 
currently assigned 10 percent evaluation would indicate.  He 
primarily endorses pain, monthly flare-ups, and decreased 
range of motion of the shoulder joint.  He also states that 
he avoids lifting anything of significant weight with his 
left arm. 

His claim of entitlement to a rating in excess of 10 percent 
for a snapping scapula, left shoulder (non-dominant), with 
degenerative changes was received by the RO in July 2003.  
Throughout the rating period on appeal, a 10 percent 
evaluation has been assigned.  The RO rating decision 
indicates that the left shoulder disability is evaluated 
pursuant to Diagnostic Code 5299-5203.  Diagnostic Code 5299 
indicates that the Veteran's left shoulder disability has 
been rated by analogy.  Disabilities may be rated by analogy 
to a closely related disease where the functions affected and 
the anatomical location and symptomatology are closely 
analogous. 38 C.F.R. §§ 4.20, 4.27 (2009).  As explained 
below, Diagnostic Code 5203 relates to impairment of the 
scapula or clavicle. 

Applicable Diagnostic Codes 

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I.

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200 etc.).  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assigned where X-ray 
evidence shows involvement of two or more major joints or 2 
or more minor joint groups.  Where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is assigned. Note (1) to Diagnostic 
Code 5003 states that the 20 and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

Under Diagnostic Code 5201, limitation of motion of the major 
arm at shoulder level warrants a 20 percent evaluation.  
Limitation of motion of the major arm midway between the side 
and shoulder level warrants a 30 percent evaluation.  
Limitation of motion of the major arm to 25 degrees from the 
side warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  Those criteria also provide, "Or rate on 
impairment of function of contiguous joint." 38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2009).  The use of the 
conjunction "or" implies that a rating may either be given 
for impairment of the scapula and clavicle or for impairment 
of the shoulder joint, but that two separate ratings may not 
be assigned.  To do so would constitute pyramiding, or the 
evaluation of the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2009).

The Veteran has not been shown to have ankylosis of the 
scapulohumeral articulation, nor is there objective evidence 
of impairment of the humerus, such as loss of the head of the 
humerus (flail shoulder), nonunion of the shoulder (flail 
joint), fibrous union of the humerus, recurrent dislocation 
of the humerus at the scapulohumeral joint, or malunion of 
the humerus.  Accordingly, the criteria pertaining to those 
disabilities are not applicable in this case.  38 C.F.R. § 
4.71a, Diagnostic Codes 5200, 5202 (2009).  

Fact and Analysis 

VA treatment records dated from February 2003 to August 2004 
reflect that the Veteran complained of constant, sharp pain 
in the left shoulder, but that he was able to maintain full 
range of motion of the shoulder joint.  A July 2004 MRI 
revealed a partial tear to the left rotator cuff; the AC 
joint, however, was unremarkable.

Private treatment records dated in May 2004 and July 2004 
reflect that the Veteran complained of pain with left 
shoulder abduction and extension.  Upon physical examination, 
the left shoulder was without deformity and had full range of 
motion.  There was mild pain with forced abduction and with 
supraspinatus stress.  Strength in the left upper extremity 
was normal.  The diagnosis was suspected impingement syndrome 
of the left shoulder. 

A November 2004 private treatment report shows that the 
Veteran had pain in the left shoulder when abducting past 130 
degrees.  He had positive impingement signs good rotator cuff 
strength.  

A February 2005 VA clinical note shows that the Veteran 
complained of burning, dull pain over the left supraspinatus 
at rest, which increased to a 4/10 on the pain scale with 
shoulder elevation and when reaching behind the back.  There 
was pain to palpation; Neer's sign was questionably positive; 
impingement sign was positive; and Hawkin's sign was 
negative.  

Upon psychical examination in March 2005, there was no left 
shoulder effusion, deformity, or atrophy.  The Veteran had 
full range of motion and muscle movement/power was within 
normal limits.  He was prescribed Naprosyn for pain 
management.  

A March 2005 VA clinical note again shows that the Veteran 
had full range of motion of the shoulder joint; in fact, the 
examiner noted that there was more active range of motion on 
the left when compared to the right.  The Veteran did endorse 
pain with elevation and needed extra encouragement and 
repeated testing to get optimal effort, even if not painful.  
Hawkins sign was positive, consistent with external shoulder 
impingement; and Neer's sign was negative.  The Veteran had 
4+/5 rotator cuff strength.  A contemporaneous X-ray was 
negative for abnormalities.  Occupational therapy was 
recommended at that time.  

VA clinical notes from February 2005 to March 2005 show that 
the Veteran underwent physical/occupational therapy for 
treatment of his left shoulder condition.  Overall, the 
Veteran tolerated the exercises well and had active resistive 
range of motion except for minor limitations in flexion.  

A May 2005 VA clinical note reflects that he had full range 
of motion of the left should with 5/5 strength in all rotator 
cuff muscles.  Neer's and Hawkin's signs were positive.  

Finally, upon VA examination in April 2008, the Veteran 
reported constant left shoulder pain with monthly flare-ups 
that reach a 10/10 on the pain scale.  Physical examination 
of the left shoulder revealed active flexion from 0 to 115 
degrees (pain from 95 to 115 degrees); abduction was from 0 
to 105 degrees (pain from 95 to 105 degrees); external 
rotation was from 0 to 70 degrees with pain; and internal 
rotation was from 0 to 50 degrees with pain.  Notably, there 
was no additional range of motion loss due to pain, fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use.  Popping of the left shoulder was reported by 
the examiner; however, no tenderness or weakness was present.  

A close review of the record revealed no distinct period 
during which the criteria for the next higher (20 percent) 
rating were met for a left shoulder disability during the 
course of this appeal.  See Hart, supra.  The Veteran is 
currently assigned a 10 percent rating under Diagnostic Code 
5299-5203.  Although the Veteran has reported having shoulder 
"popping," and snapping during the period of the appeal, 
there has been no objective medical evidence of nonunion with 
loose movement or dislocation; in fact, x-rays have been 
consistently negative for any such abnormalities.  Therefore, 
the criteria for a 20 percent rating under Diagnostic Code 
5203 have not been met.  

In the alternative, as noted above, the Veteran's left 
shoulder disability may be rated on impairment of function.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  The impairment 
of the shoulder contemplated in this case is limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

In this regard, all examinations performed during the appeal 
period have shown that the Veteran retains the ability to 
raise his arm above shoulder level, even when considering 
functional factors.  The principal functional limiting factor 
has been pain but he has been shown to have near normal 
strength and no additional limitation on repetitive motions. 
See VA Examination, April 2008; see also VA Clinical Note, 
February 2005. 

The Board notes that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination. See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The Board acknowledges the Veteran's complaints of right 
shoulder pain, weakness, inflammation, fatigue, and lack of 
endurance raised through out the record.  At the April 2008 
VA examination, he also complained of monthly flare-ups 
lasting up to four days.  It was noted that the Veteran used 
Tylenol and heat compression for pain management.  VA and 
private treatment records dated throughout 2004 and 2005 
continue to reflect complaints of left shoulder pain, 
particularly with overhead activities.  In a February 2005 VA 
record, the Veteran stated that he had difficult lifting and 
lowering objects at arm's length when reaching above shoulder 
height.  These records objectively confirmed the pain 
complaints.  However, the Veteran was able to perform all 
activities of daily living without restriction.

While acknowledging the complaints and findings detailed 
above, the Board nevertheless concludes that the Veteran's 
left shoulder disability picture is not most nearly 
approximated by the next-higher 20 percent rating under 
Diagnostic Code 5201.  Indeed, through most of the period on 
appeal the Veteran has demonstrated full range of motion of 
the left shoulder.  At the most recent VA examination in 
April 2008, the Veteran's flexion was to 115 degrees and 
abduction was to 105 degrees, with pain commencing at 95 
degrees.  Thus, loss of functioning arising from pain has not 
been reported until the arm is above the shoulder.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  As there has been no objective medical 
evidence of limitation of motion of the minor arm at the 
shoulder level, the criteria for a 20 percent rating under 
Diagnostic Code 5201 have not been met at any point during 
the appeal period.  

As for a rating under Diagnostic Codes 5200 or 5202, as noted 
above, during the period of the appeal, there is no objective 
evidence of ankylosis of the scapulohumeral articulation, or 
impairment of the humerus, such as loss of the head of the 
humerus (flail shoulder), nonunion of the shoulder (flail 
joint), fibrous union of the humerus, recurrent dislocation 
of the hummers at the scapulohumeral joint, or malunion of 
the humerus.  

Based on the objective evidence detailed above, the Veteran's 
disability picture with respect to the left shoulder is not 
found to most nearly approximate a 20 percent rating under 
Diagnostic Codes 5203, or 5201, even when considering 
additional functional limitation due to pain.  Again, there 
are no other relevant Diagnostic Codes for consideration.  

In conclusion, the Board finds no support for an evaluation 
in excess of 10 percent for the Veteran's left shoulder 
disability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

II. Increased rating- meniscus tear, right knee, with post-
traumatic arthritis 

At the outset, the Board notes that, where service connection 
already has been established and an increase in the 
disability rating is at issue, as in the present case, it is 
the present level of disability that is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran essentially contends that the symptomatology 
associated with his service-connected right knee disability 
presents a greater degree of impairment than the currently 
assigned 10 percent evaluation would indicate.  He primarily 
endorses constant pain, locking, snapping, and giving way of 
the right knee with weekly flare-ups.  

His claim of entitlement to a rating in excess of 10 percent 
for a meniscus tear, right knee, with posttraumatic arthritis 
was received by the RO in July 2003.  Throughout the rating 
period on appeal, a 10 percent evaluation has been assigned.  
The RO rating decision indicates that the right knee 
disability is evaluated pursuant to Diagnostic Code 5010- 
5257.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261. Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees. A 10 
percent rating is warranted where extension is limited to 10 
degrees. A 20 percent evaluation is for application where 
extension is limited to 15 degrees. A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.

Turning to the evidence of record, a VA clinical note dated 
in March 2003 shows  right knee flexion to 110 degrees and 
extension to 0 degrees.  In May 2004, the Veteran underwent a 
C&P examination.  Right knee flexion was to 140 degrees and 
extension to 0 degrees.  Overall, the Veteran reported pain, 
weakness, fatigability, and incoordination, but there were no 
objective findings to confirm such symptomatology.  In fact, 
the examiner noted that his range of motion was not affected 
by pain, weakness, incoordination, or fatigability.  

Private treatment reports from August 2004 and November 2004 
show that the Veteran had full range of motion of the right 
knee.  A November 2004 VA clinical note also shows that the 
Veteran had full range of motion of the right knee. 

A February 2005 VA treatment record reflects that the Veteran 
had a possible anterior cruciate ligament tear; a right knee 
arthroscopy was performed later that month by the Veteran's 
private orthopedist.  A February 2005 private pre-operative 
report revealed that the Veteran had full range of motion of 
the right knee.  

A VA treatment record from March 2005 indicates that the 
Veteran had full range of motion of the right knee.  

VA examination in April 2008 shows that the Veteran had right 
knee flexion to 120 degrees and extension to 0 degrees, with 
pain.  However, there was no additional range of motion loss 
due pain, fatigue, weakness, lack of endurance, or 
incoordination following repetitive use.  

The range of motion findings detailed above do not support a 
higher rating for either flexion or extension of the right 
knee.  Rather, the record reflects that the Veteran had 
almost full range of motion of the right knee throughout most 
of the period on appeal. 

In reaching this conclusion, the Board has appropriately 
considered additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability. See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  In this vein, it is recognized that the 
Veteran has reported that he experiences increased pain with 
repetitive use of the right knee.  Furthermore, numerous VA 
treatment records reveal the Veteran's complaints of severe 
knee pain in performing the activities of daily living.  The 
Veteran stated that his pain was constant and that 
medication/injections offered little or no relief.  Pain and 
locking were also reported at the May 2004 VA examination.  
At his April 2008 VA examination the Veteran stated that his 
flare-ups, which reached a 10/10 on the pain scale, further 
limited his joint motion.  He also reported that he avoids 
walking and running.  However, it is noted that his gait was 
normal and that he did not require any assistive devices for 
ambulation.  Moreover, the 2004 and 2008 VA examiners 
expressly found that there was no additional range of motion 
loss due pain, fatigue, weakness, lack of endurance, or 
incoordination following repetitive use.  

Overall, then, while acknowledging some additional limitation 
of knee function primarily as a result of pain, the Board 
does not find that the Veteran's disability picture most 
nearly approximates an evaluation in excess of 10 percent 
under either Diagnostic Code 5260 or 5261. 

Consideration has been given to whether a higher rating would 
be in order under Diagnostic Code 5257, which provides a 20 
percent rating when there is recurrent subluxation or lateral 
instability productive of at least moderate knee impairment.  

In this case a higher evaluation would still not be 
appropriate because the competent evidence does not 
demonstrate instability of the right knee.  Indeed, a VA 
clinical note from March 2003 reflects that the Veteran's 
right knee was stable to varus/valgus testing, and that 
Lachman's and drawer tests were negative.  Upon VA 
examination in May 2004, the right knee was stable to 
anterior/posterior and varus/valgus stress testing.  In 
November 2004, the Veteran's private physician found a "very 
normal Lachman's with good end point," and noted that that 
an earlier MRI showing a possible tear of the ACL was likely 
an "over-read situation."  Subsequent VA clinical records 
dated in March 2005 revealed increased pain with McMurray's 
testing, but Lachman's and drawer tests were negative and the 
right knee was otherwise stable to varus/valgus stress 
testing.  Likewise, a February 2005 VA clinical note found 
that the anterior cruciate ligament had (+1) laxity, but with 
good end point, and negative McMurray's testing.  A February 
2005 pre-operative report again demonstrated that the right 
knee was found to have a negative Lachman's.  Finally, upon 
VA examination in April 2008, the anterior/posterior cruciate 
ligaments were stable and Lachman's and drawer tests were 
negative. 

The Board acknowledges the Veteran's December 2008 hearing 
testimony, in which he reported that his right knee would 
lock and/or give away, and that, at times, he would wear a 
knee brace for support.  The Board also recognizes a positive 
(+1) laxity finding in a February 2005 VA treatment report.  
However, the studies specifically designed to test 
instability were consistently negative.  Overall, then, there 
is no showing of distinct disability of the right knee 
attributable to instability as would be required for a 20 
percent rating. 38 C.F.R. § 4.31.

The Board has also considered whether the Veteran is entitled 
to a higher rating under any alternate Diagnostic Code.  
However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application. Similarly, as 
the evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of either flexion or extension 
to a compensable degree.  Thus, assignment of separate 
evaluations for limitation of flexion and extension is not 
appropriate here.

Based on the objective evidence detailed above, the Veteran's 
disability picture with respect to the right knee is not 
found to most nearly approximate a 20 percent rating under 
Diagnostic Codes 5257, 5260, or 5261, even when considering 
additional functional limitation due to pain.  Moreover, 
there are no other relevant Diagnostic Codes for 
consideration.

In conclusion, the Board finds no support for an evaluation 
in excess of 10 percent for the Veteran's right knee 
disability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).



ORDER

Entitlement to an initial rating in excess of 10 percent for 
snapping scapula, left shoulder (non-dominant), with 
degenerative changes is denied.  

Entitlement to a rating in excess of 10 percent for meniscus 
tear, right knee, with post-traumatic arthritis is denied.  


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


